      Case 1:14-cv-01408-DLC-BCM Document 97 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GREG OSINOFF,                                                                   7/22/20
               Plaintiff,                           14-CV-1408 (DLC) (BCM)
       -against-
                                                    ORDER SUA SPONTE EXTENDING
OPERA SOLUTIONS LLC,                                TIME
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       On March 4, 2020, the Honorable Denise Cote, United States District Judge, entered a

default judgment against defendant Opera Solutions LLC, and referred this case to me for an

inquest on damages. (Dkt. Nos. 89, 90.)

       That same day, I issued an Order directing plaintiff to file his Proposed Findings of Fact

and Conclusions of Law (Proposed Findings) concerning the default judgment no later than

March 27, 2020. (Dkt. No. 91.) Thereafter, at his request, I extended plaintiff's deadline to file

his Proposed Findings to June 26, 2020. (Dkt. No. 95.) No Proposed Findings have been filed.

Nor has plaintiff explained the delay or sought an extension.

       In light of the ongoing public health emergency, the Court sua sponte extends plaintiff’s

deadline to file his Proposed Findings to August 5, 2020. No further extensions will be granted

absent compelling circumstances.

Dated: New York, New York                        SO ORDERED.
       July 22, 2020

                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
